Case 1:19-cv-08173-LAP Document 267 Filed 07/20/21 Page 1 of 2

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU

Writer’s Direct Dial: (212) 416-8973
July 20, 2021
The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: Allen et al v. Koenigsmann et al, 19 Civ. 8173 (LAP) (SN)
Dear Judge Preska:

The New York State Office of the Attorney General (“OAG”) represents defendants Carl
Koenigsmann, John Morley, Susan Mueller, David Dinello, John Hammer, and Kristin Saloitti
(together, “State Represented Defendants”) in the above-referenced action. I write to
respectfully request an adjournment of the conference scheduled for 11:00 a.m. on July 21, 2021.
I sincerely apologize for the late request, which was caused by a miscommunication regarding
coverage for a pre-scheduled obligation in another matter. This is the first request for an
adjournment of this conference.

I have reached out to counsel for all parties, who have indicated their availability for the

next week, but not their position on the request. Counsel for all parties are available for a

conference at any time on July 22, July 23, July 28, or any time before 12:00 p.m. on July 27.

28 LIBERTY STREET, NEW YORK, NEW YORK 10005 @ PHONE (212) 416-8616 # WWW.AG.NY.GOV

 

 
Case 1:19-cv-08173-LAP Document 267 Filed 07/20/21 Page 2 of 2

Again, I deeply apologize for any inconvenience that my late request for an adjournment
of tomorrow’s conference has caused the Court and counsel.
Thank you for your consideration.
Respectfully submitted,
‘S Brendan M. Horan
Brendan M. Horan
Assistant Attorney General

(212) 416-8973
Brendan.Horan@ag.ny.gov

The econfgrente ae
'§ Edjouitied = sve oe

 
  
 

LORE nT A. PRE ZA,
UNIGED STATES DISTRICT JUDGE

eer 2

 

 
